DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
	Applicant’s election without traverse of Group I (claims 1-4) in the reply filed on 9/14/2022 is acknowledge. Group II (claims 5-7) and Group III (claims 8-10) are withdrawn from consideration. 

	
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/22/2021 and 5/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
“a duty cycle duty cycle” in Par.0007 on page 2 should read “a duty cycle”.  
Appropriate correction is required.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Claim 1 recites the limitation “pure nitrogen gas” in line 5. This should read “a pure nitrogen gas”. 
Claim 1 recites the limitation “nitrogen gas” in line 7. This limitation should read “the pure nitrogen gas” to properly refer to the corresponding limitation recited previously in claim 1 (line 5).   
Claim 1 (line 8) and claim 4 (line 1) recite the limitation “nitrogen”. This limitation should read “the pure nitrogen gas” to properly refer to the corresponding limitation recited previously in claim 1 (line 5).   
Claim 1 recites the limitation “the cutting area” in line 8 and in line 9. This limitation should read “the area” or “the area being cut” to properly refer to the corresponding limitation recited previously in claim 1.
Claim 2-4 are rejected by virtue of their dependence on claim 1. 
Claim 3 recites the limitation “a duty cycle duty cycle” in line 1. This limitation should read “a duty cycle”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Spiess et al. (U.S. Pub. No. 2016/0096238 A1) in view of Jackson (U.S. Pub. No. 2018/0130038 A1).
Regarding claim 1, Spiess discloses a method for laser processing (laser processing machine 1, fig.1) a stainless steel plate (workpiece is stainless steel, Par.0017) for use in a hydrogen fuel cell (it is noted that the limitation “for use in a hydrogen fuel cell” is intended use, and the laser processing machine 1 is capable for being used in a hydrogen fuel cell), the method comprising: 
securing the stainless steel plate (workpiece 6, fig.1; workpiece 6 is stainless steel, as indicated by Par.0017) on a fixture (workpiece support 4, fig.1) [as shown in fig.1, workpiece 6 is secured on workpiece support 4]; 
providing a laser beam (laser beam 5; figs.1, 2A-2D) from a fiber laser (laser 2, fig.1; laser 2 can be fiber laser as indicated by Par.0018) [Par.0018 cited: “…in the case of a fiber-guided laser beam…”] sufficient to cut the stainless steel plate (as shown in figs.2A-2D, laser beam 5 from fiber laser 2 sufficient to cut the stainless steel workpiece 6); 
providing a flow of pure nitrogen gas (process gas 7 is pure nitrogen gas, fig.1; process gas is pure nitrogen gas because as indicated by Spiess Abstract and Claim 1, the process gas is oxygen or nitrogen, therefore, only one of these gases is used as process gas; thus, the process gas is pure nitrogen gas) [Spiess Abstract cited: “a process gas, such as oxygen or nitrogen, coming from a gas nozzle”] to an area of the stainless steel plate being cut by the laser beam (as shown in figs.2A-2D, the pure nitrogen gas 7 flows to an area of stainless steel workpiece 6 being cut by the laser beam 5); 
Spiess also discloses sufficient flow of nitrogen is provided to remove laser ablations (slag bulge 13, figs.2A-2B) from the cutting area (as shown in figs.2A-2D and indicated by Par.0033, the nitrogen gas is provided to remove the slag bulge 13).
However, Spiess does not disclose:
providing exit ports for nitrogen gas to exit from the area being cut such that a sufficient flow of nitrogen is provided to remove laser ablations from the cutting area and to maintain a temperature at the cutting area not deleterious to the stainless steel plate being cut by the laser.
Jackson teaches a laser cutting apparatus (Jackson fig.9):
providing exit ports (series of holes of laser table 910; Jackson Par.0030, fig.9) [Jackson Par.0030 cited: “the laser table 910 of the laser-cutting apparatus has a series of holes extending through its surface] for nitrogen gas to exit from the area being cut such that a sufficient flow of nitrogen is provided to remove laser ablations from the cutting area (as indicated by Jackson Par.0030, the laser table 910 has a series of holes extending through its surface to allow the laser beam emitted from the laser device and gas to pass through to the plate being cut by the laser device, and the catch receptacle 920 is configured to receive materials cut and laser ablations by the laser device from the laser table 910; it is noted that prior art Spiess discloses the process gas is nitrogen gas; therefore, the combination of Spiess in view of Jackson would allow nitrogen to exit from the area being cut and sufficient flow of nitrogen helps remove the laser ablations from the cutting area through the series of holes of the Jackson laser table 910) and to maintain a temperature at the cutting area not deleterious to the stainless steel plate being cut by the laser (it is noted that the Instant Application providing exit ports for nitrogen gas to exit from the area being cut to maintain a temperature at the cutting area not deleterious to the stainless steel plate being cut by the laser; the Jackson laser table 910 also has series of holes extending through its surface for the gas to exit from the area being cut; therefore, the Instant Application fixture with exit ports and the Jackson laser table 910 with series of holes are similar apparatuses and have similar structure; therefore, they can provide the same result; thus, the combination of Spiess in view of Jackson would maintain the temperature at the cutting area not deleterious to the stainless steel plate being cut by the laser).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Spiess workpiece support with the Jackson laser table because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of using the laser table to secure and support the workpiece while the workpiece is being cut by laser. The modification would also provide a more effective way to remove the laser ablations while cutting the workpiece because of the series of holes of the laser table; furthermore, the series of holes of the laser table also helps to maintain the temperature at the cutting area not deleterious to the stainless steel plate being cut by the laser. MPEP 2143 I (B).  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Spiess et al. (U.S. Pub. No. 2016/0096238 A1) in view of Jackson (U.S. Pub. No. 2018/0130038 A1) and further in view of Sercel et al. (U.S. Pub. No. 2019/0314934 A1).
Regarding claim 2, Spiess in view of Jackson teaches the apparatus as set forth above, but does not teach 
wherein the fiber laser is operated at a fixed frequency while the laser beam is pulsed.
Sercel teaches a similar laser system (100, Sercel fig.1)
wherein the fiber laser (fiber laser 110; Sercel fig.1, Par.0035) is operated at a fixed frequency while the laser beam is pulsed (fiber laser 110 is pulsed at a fixed frequency; therefore, fiber laser 110 is operated at a fixed frequency (for example: 400 Hz as indicated by Par.0043) while the laser beam is pulsed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Spiess fiber laser with the Sercel fiber laser, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of using fiber laser source in order to cut workpiece; additionally, the Sercel fiber laser with a wavelength in a range of 1060-1070 nm can be successfully used for cutting with minimal cracks and chipping, as recognized by Sercel [Sercel Par.0049]. MPEP 2143 I (B).  

Regarding claim 3, Spiess in view of Jackson and Sercel teaches the apparatus as set forth above, Sercel also teach
where the laser beam is pulsed at a duty cycle duty cycle that is adjusted in relation to a real time cutting speed of the laser beam (as shown in Sercel Table II on page 4 or as shown below, the laser is pulse at a duty cycle that is adjusted in relation to a real time cutting speed of the laser beam; for instance, if the laser beam is pulsed at a duty cycle of 2.75%, the cut speed is 12 inch/min; if the laser beam is pulsed at a duty cycle of 3.5%, the cut speed is 16-20 inch/min).

    PNG
    media_image1.png
    824
    1123
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Spiess fiber laser with the Sercel fiber laser, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of using fiber laser source in order to cut workpiece; additionally, the Sercel fiber laser with a wavelength in a range of 1060-1070 nm can be successfully used for cutting with minimal cracks and chipping, as recognized by Sercel [Sercel Par.0049]. MPEP 2143 I (B).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Spiess et al. (U.S. Pub. No. 2016/0096238 A1) in view of Speker et al. (U.S. Pub. No. 2019/0217421 A1).
Regarding claim 4, Spiess discloses the apparatus as set forth above, but does not discloses
wherein the nitrogen is provided at approximately 20 to 21 bars.
Speker teaches a similar laser cutting system (20, Speker fig.3)
wherein the nitrogen is provided at approximately 20 to 21 bars (as indicated by Speker Par.0059, a cutting gas used in the laser cutting system 20 is nitrogen, and the cutting gas is fed at a pressure of between 8 and 23 bar; therefore, the nitrogen is provided at approximately 20 to 21 bars as recited in the Instant Application is within the range of the prior art Speker) [Speker Par.0059 cited: “a cutting gas (e.g. nitrogen or argon) is fed at a pressure of between 8 and 23 bar”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Spiess, by adding the teaching of the nitrogen is provided at a pressure of between 8 and 23 bar, as taught by Speker, in order to provide a sufficient pressure of nitrogen to improve the efficiency of the process of cutting metal plate with thickness of from 1 to 4 mm. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Sako et al. (U.S. Pub. No. 2018/0169792 A1) discloses a laser processing machine includes a laser oscillator, where oxide-free cutting is performed on sheet metal (in particular, stainless steel or aluminum) using assist gas such as nitrogen gas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571) 272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761